         Case 1:15-cr-00877-PAE Document 334 Filed 08/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      15-CR-877 (PAE)
                       -v-
                                                                           ORDER
 ISRAEL TORRES,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       On August 18, 2021, the Court received a letter from Israel Torres requesting a status

update on his pro se compassionate release motion that he states he filed in “April/May 2021.”

Dkt. 333. The Court has not, however, received such a motion. Mr. Torres is, however,

welcome to file a compassionate release with the Court.

       SO ORDERED.


                                                           PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: August 19, 2021
       New York, New York
